Exhibit 10.2

 

Form of 2014 Performance Stock Unit Agreement

 

GARTNER, INC.

2003 LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT

 

Grant #

 

NOTICE OF GRANT

 

Gartner, Inc. (the “Company”) hereby grants you, [NAME] (the “Grantee”), the
number of performance stock units indicated below (a “PSU” or the “PSUs”) under
the Company’s 2003 Long-Term Incentive Plan (the “Plan”). The date of this
Agreement is February 10, 2014 (the “Grant Date”). Subject to the provisions of
Appendix A (attached hereto) and of the Plan, the principal features of this
Performance Stock Unit grant are as follows:

 

Target Number of PSUs:                  , subject to adjustment as provided
under Performance Adjustment below.

 

Performance Adjustment:

 

The target number of PSUs eligible to vest will be adjusted from 0% and 200% of
target based upon based upon Contract Value (a Performance Objective as defined
in the Plan) at December 31, 2014, measured on a foreign exchange neutral basis,
in accordance with the following schedule.

 

Contract Value shall have the meaning set forth in our Annual Report on Form
10-K for the year ended December 31, 2013.

 

Vesting Schedule:

 

Twenty-five percent (25%) of the PSUs eligible to vest (as determined in the
prior subsection) shall vest on each of February 10, 2015, 2016, 2017 and 2018,
subject to Grantee’s Continued Service through each such date.

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in the Plan and this
Performance Stock Unit Agreement (the “Agreement”), which includes this Notice
of Grant and Appendix A. For example, important additional information on
vesting and termination of this Performance Stock Unit grant is contained in
Paragraphs 4 through 7 of Appendix A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS PERFORMANCE
STOCK UNIT GRANT.

 

GARTNER, INC.   GRANTEE         By:       

 



APPENDIX A

 

TERMS AND CONDITIONS OF PERFORMANCE STOCK UNITS

 

1. Grant. The Company hereby grants to the Grantee under the Plan the number of
Performance Stock Units (PSUs) indicated in the Notice of Grant, subject to all
of the terms and conditions in this Agreement and the Plan.

 

2. Payment of Purchase Price. When the PSUs are paid out to the Grantee, the
purchase price will be deemed paid by the Grantee for each Performance Stock
Unit through the past services rendered by the Grantee, and will be subject to
the appropriate tax withholdings.

 

3. Company’s Obligation to Pay. Each PSU has a value equal to the Fair Market
Value of a Share on the date of grant. Unless and until the PSUs have vested in
the manner set forth in paragraphs 4 or 5, the Grantee will have no right to
payment of such PSUs. Prior to actual payment of any vested PSUs, such PSUs will
represent an unfunded and unsecured obligation of the Company. Payment of any
vested PSUs will be made in Shares only.

 

4. Vesting Schedule. Except as otherwise provided in this Agreement, the PSUs
awarded by this Agreement are scheduled to vest in accordance with the vesting
schedule set forth in the Notice of Grant. PSUs scheduled to vest on a
particular date actually will vest only if the Grantee remains in Continued
Service through such date. Should the Grantee’s Continued Service end at any
time (the “Termination Date”), any unvested PSUs will be immediately cancelled;
provided, however, that if termination of Continued Service results from the
Grantee’s death, Disability or Retirement, then any unvested PSUs that would
have vested by their terms within twelve (12) months from the Termination Date
will be deemed vested on the Termination Date; and provided further, however,
that in the case of PSUs as to which the Performance Adjustment referred to in
the Notice of Grant has not been made at the Termination Date, the PSUs that
will be deemed vested on the Termination Date pursuant to this paragraph 4 shall
be determined, and shall vest, when such Performance Adjustment has occurred.

 

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the PSUs at
any time, subject to the terms of the Plan. If so accelerated, such PSUs will be
considered as having vested as of the date specified by the Committee. If the
Committee, in its discretion, accelerates the vesting of the balance, or some
lesser portion of the balance, of the PSUs and the PSUs are “deferred
compensation” within the meaning of Section 409A, the payment of such
accelerated PSUs nevertheless shall be made at the same time or times as if such
PSUs had vested in accordance with the vesting schedule set forth in the Notice
of Grant (whether or not the Grantee remains in Continued Service through such
date(s)). Notwithstanding the foregoing, if such PSUs are accelerated in
connection with the Grantee’s termination of Continued Service (other than due
to death), the PSUs that vest on account of the Grantee’s termination of
Continued Service will not be considered due or payable until the Grantee has a
“separation from service” within the meaning of Section 409A. In addition, if
the Grantee is a “specified employee” within the meaning of Section 409A at the
time of the Grantee’s separation from service, then any such accelerated PSUs
otherwise payable within the six (6) month period following the Grantee’s
separation from service instead will be paid on the date that is six (6) months
and one (1) day following the date of the Grantee’s separation from service,
unless the Grantee dies following his or her separation from service, in which
case, the accelerated PSUs will be paid to the Grantee’s estate

 



as soon as practicable following his or her death, subject to paragraph 9.
Thereafter, such PSUs shall continue to be paid in accordance with the vesting
schedule set forth on the first page of this Agreement. For purposes of this
Agreement, “Section 409A” means Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and any final Treasury Regulations and other Internal
Revenue Service guidance thereunder, as each may be amended from time to time
(“Section 409A”).

 

6. Payment after Vesting. Any PSUs that vest in accordance with paragraph 4 will
be released to the Grantee (or in the event of the Grantee’s death, to his or
her estate) in Shares as soon as practicable following the date of vesting,
subject to paragraph 9, but in no event later than the applicable two and
one-half (2½) month period of the “short-term deferral” rule set forth in the
Section 1.409A-1(b)(4) of the Treasury Regulations issued under Section 409A.
Notwithstanding the foregoing, if the PSUs are “deferred compensation” within
the meaning of Section 409A, the vested PSUs will be released to the Grantee (or
in the event of the Grantee’s death, to his or her estate) in Shares as soon as
practicable following the date of vesting, subject to paragraph 9, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteen (15th) day of the third (3rd) calendar month following
the date of vesting (provided that the Grantee will not be permitted, directly
or indirectly, to designate the taxable year of the payment). Further, if some
or all of the PSUs that are “deferred compensation” within the meaning of
Section 409A vest on account of the Grantee’s termination of Continued Service
(other than due to death) in accordance with paragraph 4, the PSUs that vest on
account of the Grantee’s termination of Continued Service will not be considered
due or payable until the Grantee has a “separation from service” within the
meaning of Section 409A. In addition, if the Grantee is a “specified employee”
within the meaning of Section 409A at the time of the Grantee’s separation from
service (other than due to death), then any accelerated PSUs will be paid to the
Grantee no earlier than six (6) months and one (1) day following the date of the
Grantee’s separation from service unless the Grantee dies following his or her
separation from service, in which case, the PSUs will be paid to the Grantee’s
estate as soon as practicable following his or her death, subject to paragraph
9. Any PSUs that vest in accordance with paragraph 5 will be paid to the Grantee
(or in the event of the Grantee’s death, to his or her estate) in Shares in
accordance with the provision of such paragraph, subject to paragraph 9.

 

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the PSUs that have not vested pursuant to paragraphs 4 or 5 at the
time the Grantee ceases to be in Continued Service will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company. The Grantee shall not be entitled to a refund of any of the price paid
for the PSUs forfeited to the Company pursuant to this paragraph 7.

 

8. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the PSUs are transferred pursuant to the Grantee’s will or in accordance with
the laws of descent and distribution). Any such transferee must furnish the
Company (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of these
PSUs and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this Performance Stock
Unit grant as set forth in this Agreement.

 



9. Withholding of Taxes. When the Shares are issued as payment for vested PSUs,
the Grantee will recognize immediate U.S. taxable income if the Grantee is a
U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the Grantee may be subject
to applicable taxes in his or her jurisdiction. The Company (or the employing
Parent or Subsidiary) will withhold a portion of the Shares otherwise issuable
in payment for vested PSUs that have an aggregate market value sufficient to pay
the minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company (or the employing Parent or
Subsidiary) with respect to the Shares. No fractional Shares will be withheld or
issued pursuant to the grant of PSUs and the issuance of Shares thereunder. The
Company (or the employing Parent or Subsidiary) may instead, in its discretion,
withhold an amount necessary to pay the applicable taxes from the Grantee’s
paycheck, with no withholding of Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Grantee’s paycheck, as indicated above), no payment will be made to the
Grantee (or his or her estate) for PSUs unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Grantee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such PSUs. By accepting
this Award, the Grantee expressly consents to the withholding of Shares and to
any cash or Share withholding as provided for in this paragraph 9. All income
and other taxes related to the Performance Stock Unit award and any Shares
delivered in payment thereof are the sole responsibility of the Grantee.

 

10. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions of
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will accrue with
respect to (i) unvested PSUs and (ii) PSUs that are vested but unpaid, and no
such dividends or other distributions will be paid on PSUs nor PSUs that are
vested but unpaid pursuant to paragraph 5, and in each case will be paid out at
the same time or time(s) as the underlying PSUs on which such dividends or other
distributions have accrued. After such issuance, recordation and delivery, the
Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.

 

11. No Effect on Employment or Service. The Grantee’s employment with the
Company and any Parent or Subsidiary is on an at-will basis only, subject to the
provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company or the employing Parent or Subsidiary, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without good cause. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company or the Parent or Subsidiary employing the
Grantee.

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary at
the Company’s headquarters,

 



P.O. Box 10212, 56 Top Gallant Road, Stamford, CT 06902-7700, or at such other
address as the Company may hereafter designate in writing.

 

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

 

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
PSUs awarded under this Agreement will be registered under the federal
securities laws and will be freely tradable upon receipt. However, the Grantee’s
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Conditions for Issuance of Stock. The shares of stock deliverable to the
Grantee may be either previously authorized but unissued shares or issued shares
which have been reacquired by the Company. The Company shall not be required to
transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the PSUs as the
Committee may establish from time to time for reasons of administrative
convenience.

 

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

18. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PSUs have vested). All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other persons, and shall be given
the maximum deference permitted by law. No member of the

 



Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

21. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

 

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this award of PSUs.

 

23. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Grantee expressly warrants that he or she has received an award under the
Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

24. Governing Law. This grant of PSUs shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without regard to its
conflict of laws provisions.

 

25. Defined Terms: Capitalized terms used in this Agreement without definition
will have the meanings provided for in the Plan. When used in this Agreement,
the following capitalized terms will have the following meanings:

 

“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any Parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any Parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91st) consecutive date of any leave of
absence during which your employment relationship

 



is deemed to continue and will not recommence until such date, if any, upon
which you resume service with the Company, its Parent, Subsidiary or successor.
If you resume such service in accordance with the terms of the Company’s
military leave policy, upon resumption of service you will be given vesting
credit for the full duration of your leave of absence. Continuous employment
will be deemed interrupted and terminated for an Employee if the Grantee’s
weekly work hours change from full time to part time. Part-time status for the
purpose of vesting continuation will be determined in accordance with policies
adopted by the Company from time to time, which policies, if any, shall
supersede the determination of part-time status set forth in the Company’s
posted “employee status definitions”.

 

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

 

“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five years, and (ii) the number of full years in your
age and your number of full years of Continued Service total at least 65. By way
of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six years of Continued
Service, your total would be 69 and your termination would be treated as a
Retirement; if your Continued Service had extended for only four years, your
total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five years of Continued Service.

 

Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Award Agreement, which includes the Notice of Grant and this Agreement.

 

In addition, by your acceptance of this Performance Stock Unit grant and in
consideration of such grant, you hereby ratify and reaffirm the “Agreement
Regarding Certain Conditions of Employment” (the “Gartner Agreement”) previously
entered into between you and the Company, including but not limited to the
confidentiality and post-employment restrictions on competition set forth
therein, and/or you hereby agree to comply with all of the terms and conditions
of the Gartner Agreement, which is posted on the Global “Forms and Policies”
section of Gartner At Work, and is incorporated herein by this reference.

 

o 0 o

 